          Case 2:20-cv-00978-KJM-DB Document 34 Filed 09/09/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



MAURICE L. FRAZIER,                                     No. 2:20-cv-0978 KJM DB P

                  Plaintiff,

          v.

JANAM, et al.,
                                                        ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                           AD TESTIFICANDUM
                                                 /

Maurice L. Frazier, CDCR # AK-8167, a necessary and material witness in a settlement
conference in this case on October 14, 2021, is confined in Mule Creek State Prison (MCSP), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Dennis M. Cota, by Zoom video conference from his place of
confinement, on Thursday, October 14, 2021 at 9:30 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video conference,
          to participate in a settlement conference at the time and place above, until completion of
          the settlement conference or as ordered by the court. Zoom video conference connection
          information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at Mule Creek State Prison at (209) 274-5018 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Christy Pine, Courtroom Deputy, at cpine@caed.uscourts.gov.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Cota at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////
       Case 2:20-cv-00978-KJM-DB Document 34 Filed 09/09/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: September 8, 2021




DB:12
DB/DB Prisoner Inbox/Civil Rights/R/fraz0978.841Z
